DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are found non persuasive with respect to claim 1, and persuasive with respect to the other claims. Regarding claim 1, the applicant contends that no portion of Hoegh addresses monitoring sensed physiologic-related information, including at least one cardiac-related parameter.  The examiner respectfully disagrees and has updated the rejection below to clarify the interpretation and introduce a more applicable prior art reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hoegh (US 2015/0094962).  Hoegh discloses an implantable medical apparatus comprising: a control portion comprising: a processing resource (e.g. ¶¶ 82); and a non-transitory storage medium to store machine-readable instructions, executable via the processing resource (e.g. ¶¶ 50 – programmer system 2100) to cause: generation and application of a stimulation signal to stimulate, via a non-cardiac stimulation element, an upper airway patency-related nerve during an obstructive sleep apnea (OSA) treatment period (e.g. ¶¶ 50 – HGN stimulation), which has a duration of a daily sleep period (e.g. ¶¶ 202-209 – daily therapy at night); reception, from a sensor, of sensed physiologic-related information (e.g. ¶¶ 60 – respiration; e.g. ¶¶ 122 – ECG; Figs. 6 - Diaphragm movement, etc.); and monitoring the received sensed physiologic-related information, including at least one sleep-related parameter and at least one cardiac-related parameter (e.g. ¶¶ 60 – respiration; e.g. ¶¶ 122 – ECG; Figs. 6 - Diaphragm movement, etc.), during a monitoring period which has a duration at least one order of magnitude greater than a duration of the daily sleep period (e.g. ¶¶ 75, 89-94, 122-128, etc. – where it is clear that the sleep history of the patient including the is stored from multiple days).
Claim 1, 3-15, 17-18, 20 and 116-117 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tehrani (US 2005/0085866).
Regarding claims 1 and 14, Tehrani discloses an implantable medical apparatus comprising: a control portion comprising: a processing resource (e.g. Fig. 1, #100); and a non-transitory storage medium to store machine-readable instructions, executable via the processing resource (e.g. ¶¶ 74-78) to cause: generation and application of a stimulation signal to stimulate, via a non-cardiac stimulation element, an upper airway patency-related nerve during an obstructive sleep apnea (OSA) treatment period (e.g. ¶¶ 12 - an implantable pulse generator stimulates a nerve in the upper airway tract of a patient and a stimulator stimulates the diaphragm), which has a duration of a daily sleep period (e.g. ¶¶ 23, 31, 76, etc.); reception, from a sensor, of sensed physiologic-related information and monitoring the received sensed physiologic-related information, including at least one sleep-related parameter and at least one cardiac-related parameter (e.g. ¶¶ 33-35, 43, etc. – diaphragm movement or respiratory effort is sleep related and Saturated O2 is cardiac related), during a monitoring period which has a duration at least one order of magnitude greater than a duration of the daily sleep period (e.g. ¶¶ 22 – plurality of consecutive nights).
Regarding claims 3-4, Tehrani further discloses wherein the instructions are to determine whether the cardiac related parameter corresponds to a negative cardiac condition for the patient (e.g. ¶¶ 19 - Saturated O2 level drops due to insufficiencies strain of the heart's and/or lungs' functioning) and produce a notification upon the determination of the presence of a negative cardiac condition (e.g. ¶¶ 84).
Regarding claim 5, the negative cardiac condition could be an arrhythmia (e.g. ¶¶ 20).
Regarding claims 6-7, instructions are further to cause determination of any negative cardiac conditions which are not responsive or are responsive to the application of the stimulation signal (e.g. ¶¶ 43, 81, 95-98 – where the stimulation is adjusted to manipulate and improve the negative cardiac condition of low Saturated O2).
Regarding claims 8-9, instructions further to cause determination of relationship between at least one sleep-related parameter and cardiac related parameter (e.g. ¶¶ 82-90) and the prior art further displays a trend of the at least one cardiac and sleep related parameters (e.g. Figs 6A-C).
Regarding claim 10, the prior art comprises an implantable sensor to sense the physiologic related information (e.g. ¶¶ 61).
Regarding claims 11-12, movement sensors may be positioned elsewhere on the body (e.g. ¶¶ 64).
Regarding claim 13, the sensor comprises at least one of accelerometer or impedance sensor or pressure sensors (e.g. ¶¶ 62-63) or ECG sensor or blood gas sensors – optical sensors (e.g. ¶¶ 33), etc.
Regarding claim 15, the prior art discloses a non-cardiac pulse generator including the control portion and connected to the non cardiac stimulation element to implement generation and application of the stimulation signal (e.g. ¶¶ 39).
Regarding claims 17-18 and 116, the control portion is implemented via and at least partially incorporated within a mobile device, dedicated station, portal, or user interface 
Regarding claim 20, the monitoring period which has a duration at least one order of magnitude greater than a duration of the daily sleep period (e.g. ¶¶ 22 – plurality of consecutive nights).
Regarding claim 117, the prior art further determines a trend or relationship between at least one sleep-related parameter and cardiac related parameter (e.g. ¶¶ 82-90) and the prior art further displays a trend of the at least one cardiac and sleep related parameters (e.g. Figs 6A-C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792